Case 20-10256-KBO Doc 543-1 Filed 01/03/21 Page 1 of 2

“EXHIBIT 1”
Case 20-10256-KBO Doc 543-1 Filed 01/03/21 Page 2 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: EARTH FARE, INC. et al., Case No.: 20-10256-KBO
Chapter 11
Debtors (Jointly Administered)

/

 

ORDER OVERRULING DEBTORS’ FOURTH (4"™) OMNIBUS

(SUBSTANTIVE) OBJECTION TO CLAIMS PURSUANT TO
SECTIONS 502 AND 503 OF THE BANKRUPTCY CODE,

BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

Upon consideration of the Response of Alachua County Tax Collector
(“Response”) to Debtors’ Fourth (4) Omnibus (Substantive) Objection to Claims
Pursuant to Sections 502 and 503 of the Bankruptcy Code, Bankruptcy Rule 3007 and
Local Rule 3007-1 (the “Objection to Claim No. 10548”); and after due deliberation
thereon and good and sufficient grounds appearing,

IT IS HEREBY ORDERED THAT:

1. The Objection to Claim No. 10548 is OVERRULED.

2. Claim No. 10548 of the Alachua County Tax Collector is a secured claim.

3. The amount of Claim No. 10548 is $69,268.38 through January 31, 2021.

4. The amount of Claim No. 10548 is subject to change after January 31, 2021
due to accruing interest.

5. This Court retains jurisdiction with respect to any and all matters or rights

arising from or related to the implementation or interpretation of this Order.
